13th September 2016
Our Ref: BPIM-054
                                                                                          Baronius Press
                                                                                            St Mary’s, The Parade, Castletown
TAN Books                                                                                               Isle of Man, IM9 1LG
c/o Saint Benedict Press LLC                                                                               tel: +44 (0)207 193 3949
PO Box 410487                                                                                              www.baroniuspress.com
Charlotte
NC 28241, USA



Dear Mr. Rotondi,

RE: A Catholic Dictionary by Donald Attwater

Baronius Press conducted an extensive research on the rights to title The Catholic Encyclopaedic
Dictionary (also known as A Catholic Dictionary). After contacting all previous publishers, namely
Hachette UK/Orion Publishing Group as a successor of Cassell & Company, Macmillan UK, Wiley (John
Wiley & Sons Inc.) as a successor of Macmillan US and under the United Kingdom Copyright Act of
1911 Rights Reversion we established that the copyright to this title lies with the Estate of Donald
Attwater.

Baronius Press therefore signed an exclusive licence with the Estate to publish The Catholic
Encyclopaedic Dictionary on the 26th January 2015.

It would appear that the edition published by yourselves – A Catholic Dictionary, ISBN:
9780895555496, is infringing on our copyrights.

We note that on the copyright page of your edition, you claim that you publish the work “by
arrangement with Macmillan Publishing company, New York”. We have asked Wiley (the successor to
Macmillan US) and they have no records to confirm your claim.

For the avoidance of doubt, we kindly ask you to provide any records you may hold to prove your
claim to publish this title. Should we not hear from you within 10 days with documented permission,
we will assume that you are infringing on the title, and the attached Cease and Desist Demand shall
apply.


Yours Sincerely,




Pavel Kejik
Director




________________________________________________________________________________________________
                 Baronius Press Ltd. | Company Number:
       Case 3:16-cv-00695-FDW-DCK                      011242V | VAT
                                                  Document           Registration
                                                                   94-38          Number:
                                                                                Filed     GB004 4735 06Page 1 of 2
                                                                                      11/14/18
                              Registered Office: St Mary’s, The Parade, Castletown, Isle of Man, IM9 1LG
13th September 2016
Our Ref: BPIM-055
                                                                                          Baronius Press
                                                                                            St Mary’s, The Parade, Castletown
TAN Books                                                                                               Isle of Man, IM9 1LG
c/o Saint Benedict Press LLC                                                                               tel: +44 (0)207 193 3949
PO Box 410487                                                                                              www.baroniuspress.com
Charlotte
NC 28241, USA
                                        CEASE AND DESIST DEMAND
                                  Pursuant to Title 17 of the United States Code
Dear Mr. Rotondi,

We are writing to notify you that your unlawful copying of The Catholic Encyclopaedic Dictionary by
Donald Attwater (“Work”) infringes upon our exclusive copyrights. Accordingly, you are hereby
directed to
                           CEASE AND DESIST ALL COPYRIGHT INFRINGEMENT.
Baronius Press is the owner of a copyright in various aspects of the Work, in particular:
      I. Having the exclusive right to print, publish and sell the Work in book format and eBook format
           throughout the world granted on 26th January 2015 by the Estate of Donald Attwater,
           United Kingdom.
Under United States copyright law, the copyrights have been in effect since 1994 when the copyright
was restored under the Uruguay Round Agreements Act (URAA). All copyrightable aspects of the Work
are copyrighted under United States copyright law.
It has come to our attention that you have been copying the Work. You have published and are selling
the Work in book format under the title A Catholic Dictionary ISBN: 9780895555496.
Your actions constitute copyright infringement in violation of United States copyright laws. Under 17
U.S.C. 504, the consequences of copyright infringement include statutory damages of between $750
and $30,000 per work, at the discretion of the court, and damages of up to $150,000 per work for
willful infringement. If you continue to engage in copyright infringement after receiving this letter,
your actions will be evidence of “willful infringement.”
We demand that you immediately (A) cease and desist your unlawful copying of the Work and (B)
provide us with prompt written assurance within ten (10) days that you will cease and desist from
further infringement of Baronius Press’ copyrighted works.
If you do not comply with this cease and desist demand within this time period, Baronius Press is
entitled to use your failure to comply as evidence of “willful infringement” and seek monetary
damages and equitable relief for your copyright infringement. In the event you fail to meet this
demand, please be advised that Baronius Press will contemplate pursuing all available legal remedies,
including seeking monetary damages, injunctive relief, and an order that you pay court costs and
attorney’s fees. Your liability and exposure under such legal action could be considerable.
We also request that you state the number of copies of the Work you have sold to date and the unjust
enrichment (the sum of the total amount of sales) you have enjoyed from the sale of the infringing
copies of the Work.


Yours Sincerely,




Pavel Kejik
Director
________________________________________________________________________________________________
                 Baronius Press Ltd. | Company Number:
       Case 3:16-cv-00695-FDW-DCK                      011242V | VAT
                                                  Document           Registration
                                                                   94-38          Number:
                                                                                Filed     GB004 4735 06Page 2 of 2
                                                                                      11/14/18
                              Registered Office: St Mary’s, The Parade, Castletown, Isle of Man, IM9 1LG
